GRISSOM, Justice.
Plaintiff filed suit upon a promissory note executed by the defendant payable to plaintiff. The defendant’s plea in abatement was overruled. Defendant answered to the merits by a general demurrer and special denial. After the introduction of evidence judgment was entered for the plaintiff. The defendant appealed to the Court of Civil Appeals at Texarkana. By order of the Supreme Court the cause was transferred to this court.
Neither party has filed briefs. The case comes before us upon a transcript and statement of facts. The appellee has not filed a motion that the appeal he dismissed or the judgment affirmed. There is no motion by appellant for permission to file briefs, nor attempt made to set up any excuse for failure to file briefs. The fact situation is substantially the same as' that which existed in Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W. (2d) 811. We have inspected the record and failed to discover any fundamental error. The judgment of the district court will therefore be affirmed. Haynes v. Radford Groc. Co., supra; Gregory v. Jacob (Tex.Civ.App.) 94 S.W.(2d) 513; Colored Legion Benevolent Ass’n. v. Hall (Tex.Civ.App.) 87 S.W.(2d) 838.
Affirmed.